NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NAN ZHANG,                                      No.    14-72488

                Petitioner,                     Agency No. A205-183-932

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Nan Zhang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Zhi v. Holder, 751 F.3d 1088, 1091

(9th Cir. 2014). We deny in part and grant in part the petition for review, and we

remand.

      Substantial evidence supports the agency’s denial of CAT relief because,

even if credible, Zhang failed to show it is more likely than not that she would be

tortured by or with the consent or acquiescence of the government if returned to

China. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      As to asylum and withholding of removal, the agency found Zhang not

credible because of Zhang’s vague and implausible testimony, and her demeanor.

Substantial evidence does not support the agency’s adverse credibility

determination. See Ren v. Holder, 648 F.3d 1079, 1088-89 (9th Cir. 2011)

(adverse credibility finding not supported under the totality of the circumstances,

and noting that “questioning an applicant on [her] knowledge of religious doctrine

to determine if [s]he is a true believer is not an appropriate method of determining

eligibility for asylum.”); see also Zhi, 751 F.3d at 1093 (IJ impermissibly based

adverse credibility finding on “speculation and conjecture”); Shrestha v. Holder,

                                          2                                   14-72488
590 F.3d 1034, 1040 (9th Cir. 2010) (noting “the requirement that an IJ not cherry

pick solely facts favoring an adverse credibility determination while ignoring facts

that undermine that result”). Thus, we grant the petition for review as to Zhang’s

asylum and withholding of removal claims, and remand these claims to the agency

for further proceedings consistent with this disposition. See INS v. Ventura, 537
U.S. 12, 16-18 (2002) (per curiam); see also Soto-Olarte v. Holder, 555 F.3d 1089,

1095 (9th Cir. 2009).

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                         3                                    14-72488